Citation Nr: 1822814	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-31 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 60 percent for gastrointestinal symptoms status post gunshot wound to the abdomen.  

2. Entitlement to a total disability rating due to individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to December 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
In the Veteran's September 2014 VA Form 9, substantive appeal, he requested a hearing before the Board.  However, in a later statement received in March 2017, he withdrew his hearing request.

The Veteran contends that he is unemployable due to his service-connected gastrointestinal disability (see September 2014 VA Form 9); the Board thus takes jurisdiction over his TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's gastrointestinal disability is assigned an initial rating of 60 percent and is rated by analogy under Diagnostic Code 7305, which governs duodenal ulcers.  Although the Veteran has been assigned the maximum rating allowed under Diagnostic Code 7305, he contends he is entitled to a higher initial rating.

A February 2014 VA treatment record shows that the Veteran has pancreatitis as a result of his abdominal surgeries.  Under Diagnostic Code 7347, which governs pancreatitis, a 100 percent rating is warranted for frequently recurring disabling attacks of abdominal pain with few pain free intermissions and with steatorrhea, malabsorption, diarrhea, and severe malnutrition.  While the Veteran underwent a VA stomach conditions examination in March 2013, the examination report did not include findings on the criteria in Diagnostic Code 7347.  As the available treatment records do not address the criteria either, the Board does not have sufficient information to render a decision and a remand is necessary for a VA examination.

Furthermore, in the Veteran's substantive appeal, he contends that he is unable to work due to his condition.  The Board therefore takes jurisdiction over the issue of entitlement to a TDIU, but finds that a remand is necessary to provide the Veteran with appropriate notice and allow for evidentiary development.    

Accordingly, the case is REMANDED for the following actions:

1. Associate all VA treatment records from VAMC Salisbury from August 2014 to the present.

2. Provide the Veteran with appropriate notice regarding his TDIU claim.  Request that he complete a VA Form 21-8940 and submit any additional evidence in support of his claim, to include information on his work history, work time lost due to his service-connected disability, salary, and educational history.

3. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected gastrointestinal disability.  

If the specific criteria for Diagnostic Code 7347 are not included in the examination report, the examiner should respond to the following:

a. Does the Veteran's disability cause frequently recurring disabling attacks of abdominal pain with few pain free intermissions and with steatorrhea, malabsorption, diarrhea, and severe malnutrition?  If his disability causes some, but not all, of the symptoms listed, indicate which symptoms it does cause and their frequency.

b. What are the functional impairments, if any, that result from the Veteran's gastrointestinal disability?  

4. After completion of the above, the issues should be readjudicated.  If any of the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




